Citation Nr: 1827748	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  06-25 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for low back pain, to include as secondary to service-connected right knee arthritis.

2.  Entitlement to service connection for low back pain, to include as secondary to service-connected right knee arthritis. 

3.  Entitlement to service connection for ear infections.

4.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from April 1961 to April 1965 in the U.S. Air Force, and from February 1967 to November 1973 in the U.S. Army.

This case is before the Board of Veterans' Appeals (Board) on appeal from October 2005 and March 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  These matters have extensive procedural histories, which the Board will not fully detail.  The October 2005 rating decision, in pertinent part, determined new and material evidence was not received to reopen claim for entitlement to service connection for low back pain.  The March 2008 rating decision, in pertinent part, determined new and material evidence was not received to reopen claim for entitlement to service connection for ear infections with hearing loss.  In November 2015, the Board determined that relevant service treatment records, which existed at the time of the RO's initial denial of the Veteran's service connection claim, were subsequently obtained and associated with the Veteran's claims file.  Consequently, the Board granted reconsideration of the Veteran's claim for service connection for ear infections with hearing loss. 

These issues were previously remanded by the Board, most recently in July 2017.  The Agency of Original Jurisdiction (AOJ) has substantially complied with the Board remand instructions, so the Board may proceed to the merits of the remanded claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).
 
The Board has bifurcated the issue of service connection for ear infections with hearing loss.  Although both claims involve the ears, the diagnosis of eustachian tube dysfunction is shown to be a separate and distinct diagnosis apart from any hearing loss.  Thus, it is in the Veteran's best interest to bifurcate the issues.  The Board finds that it is nonprejudicial and, in fact, more favorable to the Veteran to do so. See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (it is within the Secretary's discretion to bifurcate claims).  The claim of service connection for hearing loss is addressed further in the remand section below. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for low back pain and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for low back pain, was denied in a June 2002 rating decision.  He did not appeal the June 2002 decision with regard to the claim for service connection for low back pain.

2.  Evidence received since the June 2002 decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim for low back pain, and it raises a reasonable possibility of substantiating the underlying claim.

3.  Eustachian tube dysfunction first manifested during service and has persisted since service.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen the claim of entitlement to service connection for low back pain.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156(a) (2017).

2.  The criteria to establish service connection for eustachian tube dysfunction are met.  38 U.S.C. §§ 1101, 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In the present case, the Board is granting the claim to reopen as well as the claim for service connection for ear infections.  Therefore, no further discussion regarding VCAA notice or assistance duties is required.

Application to Reopen

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."

The United States Court of Appeals for Veterans Claims (Court) has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010).  

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  In Buie, the Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id.

In a June 2002 rating decision, the RO originally denied service connection for low back pain.  The Veteran did not appeal the decision with respect to his claim for a low back disability.  At that time, the RO determined that, no chronic disability subject to service connection was shown in service medical records or any other evidence reviewed.  According to the March 2002 VA examination report, the Veteran reported low back pain and the assessment was mechanical low back pain with no evidence of neurologic deficit.  

The Veteran filed a claim to reopen his claim for service connection for a low back disability in January 2005.  At that time, the Veteran indicated that his service-connected right knee disability was hurting his back.  In an October 2005 rating decision, the RO continued the previous denial.  

The Veteran has submitted several items of evidence since the previous final June 2002 adverse decision, including VA and private treatment records and VA examination reports.  VA imaging studies in July 2017 reflect findings of osteopenia in the thoracic spine and mild retrolisthesis L2, narrowing of the lumbar disc spaces, mild anterior spurring of the lumbar spine.  An impression of moderate to severe degenerative changes of the spine was recorded.  Further, according to a January 2018 VA treatment report, it was noted that the Veteran has osteopenia after hormone treatment for prostate cancer.  

Reviewing the evidence in its entirety, there is a sufficient evidentiary basis to reopen the Veteran's claim.  The July 2017 VA imaging results and January 2018 VA treatment report are considered new and material.  The Board notes that the Veteran is service connected for right knee arthritis and residuals of prostate cancer.  As the newly submitted evidence indicates that the Veteran suffers from diagnosed disabilities involving the low back which the Veteran contends to be related to his service-connected right knee arthritis and which evidence reflects may be related to his service-connected residuals of prostate cancer, this evidence submitted since the June 2002 rating decision, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim.  Therefore, new and material evidence has been received since the June 2002 rating decision, and reopening the claim of service connection for low back pain, to include as secondary to service-connected right knee arthritis, is warranted.


Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

Moreover, every veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated.  38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).  The term "noted," in 38 U.S.C. § 1111, refers to "[o]nly such conditions as are recorded in examination reports." 38 C.F.R. § 3.304(b).

In order to rebut the presumption of sound condition under 38 U.S.C. § 1111, the government must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service. Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

To satisfy the second requirement for rebutting the presumption of soundness, the government must rebut a statutory presumption of aggravation by showing, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

The clear and unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence. Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).  If the presumption of soundness is not rebutted, the claim is treated as an ordinary claim of service connection, meaning that if service connection is established there is no deduction for any pre-existing portion of the disability. Wagner, 370 F. 3d at 1089.

The Board is charged with the duty to assess the credibility and weight given to evidence. Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness. Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998). 

Analysis

The Veteran contends that he has problems with his ears as a result of ear problems during active service.  In this case, after resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for eustachian tube dysfunction.

According to the January 2018 VA examination report, the Veteran currently has a diagnosis of eustachian tube dysfunction. 

The Veteran's service treatment records (STRs) show complaints of blocked ears, ear pain, and a diagnosis of eustachian tube dysfunction noted to be probably secondary to infection.  At that time, it was noted that he had a history of persistent eustachian tube dysfunction since May 1, 1968.  The January 2018 VA examination report describes the Veteran's in-service history noting that the condition began during flight school when the Veteran could not tolerate flying because of pain and eustachian tube dysfunction.  The Veteran explained that he could not equalize the pressure in his ears; and after a mortar hit 20 feet in front of him, he experienced pain, hearing loss, and blocked ears.  The Veteran further indicated that the condition has gotten worse since service.

According to the March 2016 VA examination reports, the Veteran has had continued symptoms since the 1968 diagnosis of eustachian tube dysfunction.  The Veteran noted having ear pain when exposed to loud noises, problems equalizing pressure when changing altitudes and when doors shut, and a history of ear infections off and on every five years or so.  

The January 2018 VA examiner remarked that most people with the diagnosis of eustachian tube dysfunction have a normal examination with a history of recurrent ear infection, difficulty flying, and blocked ears.  He also noted that the Veteran was grounded because of his ears and because he could not tolerate flying.  In addition, the examined remarked upon the Veteran's history of complaining of blocked ears.  The examiner indicated that the fact that the Veteran could not tolerate flight training is indicative that eustachian tube dysfunction which is something that he most likely had prior to military service; and through repeated flights, it became evident.

This evidence does not directly and expressly relate the symptoms from service, including the May 1968 eustachian tube dysfunction to the current diagnosis of eustachian tube dysfunction.  In fact, the January 2018 VA examiner reached a negative conclusion on the nexus question.  The VA examiner reasoned that the condition is not something to be attributable to military service, there is no history of trauma, this is not something usually acquired by external factors, but instead related to allergies, a cold or otologic disease, and noted that the Veteran most likely had it prior to military service.  He further relayed that exposure to military noise or even explosives is not something that would have caused the condition. 

Importantly, the Veteran has a current diagnosis of eustachian tube syndrome, which is the same diagnosis he had in service and he reports a continuation of the same exact symptoms since service and there has been no evidence of any intervening causes.  The January 2018 VA examiner's opinion does not contradict such an inference because the VA examiner also noted that the current condition first became evident during service.  Further, although the examiner indicated that the Veteran most likely had eustachian tube dysfunction prior to service, because eustachian tube dysfunction was not noted at entrance, the presumption of sound condition regarding eustachian tube dysfunction applies in this case.  38 U.S.C. § 1111.

The Veteran is competent to report the continuance of ear symptoms, such as pain and blockage, in the years since service. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Also, there is no evidence that explicitly contradicts the Veteran's reports and his reports are consistent with the evidence of record.  Hence, the Board finds that his reports concerning the symptoms of his ear disability, including his reports of a continuity of ear symptomatology in the years since service, are credible. 

In sum, based upon the clinical evidence contained in the Veteran's service treatment records, the post-service treatment records, and the Veteran's competent and credible reports of continuity of ear symptomatology in the years since service, and resolving reasonable doubt in the Veteran's favor, the Board finds that there is no clear and unmistakable evidence that there was no aggravation of any pre-existing eustachian tube dysfunction during the period of service from February 1967 to November 1973.  As such, the presumption of soundness is not rebutted.

Moreover, the January 2018 opinion appears to indicate that the eustachian tube dysfunction became apparent during service. Significantly, there is no contrary medical opinion indicating that any current eustachian tube dysfunction is not related to the Veteran's in-service eustachian tube dysfunction.  At the very least, the Board finds that the collective evidence is sufficient to warrant application of the benefit-of-the-doubt doctrine.

When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 3.102.  See also 38 U.S.C. § 5107. 

Given the competent, probative evidence of record indicating that the Veteran has eustachian tube dysfunction which first manifested during active service and continued since, the Board finds that, with resolution of all reasonable doubt in the Veteran's favor, the criteria for service connection are met.  


ORDER

New and material evidence having been received, the application to reopen a claim for service connection for a low back pain, to include as secondary to his service-connected right knee arthritis, is granted.

Service connection for eustachian tube dysfunction is granted.


REMAND

The Veteran has alleged that he has a low back disability which he contends is related to service.  Specifically, according to the February 2002 claim, he indicated he injured his back in 1963 when radar equipment blew up. As noted above, the Veteran now contends that his claimed back disability is related to his service-connected right knee disability and the record reflects that it may be related to his service-connected residuals of prostate cancer.

VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Regarding his lumbar spine, the Veteran underwent a VA examination in March 2002.  At that time, the VA examiner noted that the Veteran had mechanical low back pain.  However, as noted above, findings of osteopenia in the thoracic spine and mild retrolisthesis L2, narrowing of the lumbar disc spaces, mild anterior spurring of the lumbar spine, and severe degenerative changes of the spine, which have subsequently been demonstrated, were not shown during that examination.  Given the Veteran's current diagnoses, as well as contentions and indications of a possible relationship with the service-connected right knee disability and residuals of prostate cancer and the lack of a medical opinion of record which speaks to the nature and etiology of the Veteran's these diagnoses, the Veteran is entitled to a VA examination to clarify the Veteran's diagnosis of all low back disorders and whether such diagnosed conditions are related to his military service or service-connected disabilities.  Accordingly, remand is warranted to obtain medical examination(s) addressing the Veteran's claimed low back disability.

The Veteran contends that he has bilateral hearing loss as a result of in-service noise exposure or ear infections.  He was afforded VA audiology examinations in March 2016 and January 2018, during which the examiners found that the Veteran's hearing loss was less likely than not related to service.

The etiological opinion offered by the March 2016 and January 2016 VA examiners are inadequate for determining the etiology of the Veteran's hearing loss.  The opinions, while concluding that the Veteran's hearing loss was less likely than not related to service, did not consider whether the Veteran's current hearing loss was related to in-service ear infections, clogged ears, and pressure behind his ears as specifically requested in the July 2017 remand instructions.

Further, the as service connection for eustachian tube dysfunction is now in effect, the Board finds that an opinion explaining whether it is at least as likely as not the Veteran's bilateral hearing loss is related to his service-connected eustachian tube dysfunction is needed.

The most recent VA treatment records associated with the claims file are dated in July 2017 from Columbia, South Carolina VA Medical Centers (VAMC).  Updated VA records dated from July 2017 to the present must be obtained and associated with the record.  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records dated from July 2017.

2.  After associating all outstanding records with the claims file, refer the entire record to the January 2018 VA examiner, or another appropriate medical specialist if the examiner is unavailable, to determine the nature and etiology of any current bilateral hearing loss.  If an additional examination is needed to respond, the examination should be scheduled.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

For the purpose of this opinion, the examiner should accept that the Veteran was exposed to noise in service.  The examiner is also asked to consider the Veteran's complaints of blocked ears and diagnosis of eustachian tube dysfunction in service. 

The Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not (a 50% or greater probability) that any current hearing loss had its onset in service, within one year of service, was caused by military service, or is otherwise related to military service, to include complaints of blocked ears and diagnosis of eustachian tube dysfunction in service.

The examiner should also provide an opinion as to whether it is at least likely as not that any current hearing loss disability was caused or aggravated by the Veteran's service-connected eustachian tube dysfunction.

A complete rationale for any opinion expressed must be provided.  

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current low back disability.  Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms.  All indicated tests and studies, including psychological testing, if necessary, are to be performed and the examiner should review the results of any testing prior to completing the report.  The examiner should identify all objective indications of a low back disability.

The examiner should confirm whether the Veteran has a low back disability and opine as to:

Whether it is at least as likely as not (i.e., 50 percent or greater probability) that any currently diagnosed low back disability, was incurred during or is otherwise related to the Veteran's period of active service?  Is it at least as likely as not (i.e., 50 percent or greater probability) that any diagnosed arthritis manifested within one year of the Veteran's period of active service; or 

Whether it is at least likely as not that any current low back disability was caused or aggravated by the Veteran's service-connected right knee arthritis or residuals of prostate cancer.

The examiner is asked to consider VA imaging studies in July 2017 reflecting findings of osteopenia in the thoracic spine and mild retrolisthesis L2, narrowing of the lumbar disc spaces, mild anterior spurring of the lumbar spine, and an impression of moderate to severe degenerative changes of the spine, as well as a January 2018 VA treatment report noting that the Veteran has osteopenia after hormone treatment for prostate cancer.  

A complete rationale for any opinion expressed must be provided.  

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response thereto.  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


